DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species F in the reply filed on 2/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Examiner requests that the applicant ensure the continuity data in the first paragraph of the specification remains up to date throughout prosecution of the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 33-35, 45, 46, 48 and 49 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each of these claims recites and requires the structure to be implanted in the body, or recites structure in direct relation to the human body, thus the human body is a structural limitation required by the invention.
For example, claim 33 recites/requires that the “housing is partially fitted into a bed created in the bone of the skull” and the “communication coil lies superficially to the bone.” Each should recite “configured to be partially fitted” and “is configured to lie” respectively. Claims 34, 35, 45, 46, 48 and 49 all recite similar limitations and have similar solutions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,522. Although the claims the patented claims anticipate the current claims.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,610,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,045,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 21-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23-46 of copending Application No. 16/841,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-27, 30-38, 40-49 are rejected under pre-AIA  35 U.S.C. 102(a,e) as being anticipated by Fischell et al. (US 6,427,086, hereinafter Fischell).
Regarding claims 21, 26, 35 and 36, Fischell discloses an implantable component of a hearing prosthesis as seen in figure 19 (Col. 8, lines 40-44 and lines 57-62 and Col. 33, lines 7-20). The implantable component includes a housing/implant package 620 containing electrical components (Col. 31, lines 5-27). The implantable component further includes an antenna coil 635 (Col. 30, lines 1-67). As seen in figure 21, an apparatus/assembly 621/622/624 is configured to secure the implant package to bone of the skull. Body portion 622/624 of the assembly extends from one side of the implant package 626 across a top of the package to another side of the package opposite the one side of the package, the top of the package being opposite a skull facing side of the package.
Further regarding claim 21, as well as claims 23, 27, 37 and 38, bone screws 623 are located beyond and on opposite sides of the sides of the implant package to secure 
Regarding claim 22, the housing/implant package can be removed from the apparatus/assembly and therefore is not “fixed” to the apparatus/assembly.
Regarding claim 31, Fischell discloses the material to be thin-walled metal (Col. 31, lines 5-10). The Examiner would consider any thin-walled metal to be malleable, if adequate force were applied.
Regarding claim 32, the shape of the apparatus is considered “easily manipulated by a surgeon during surgery.”
Regarding claims 33, 34, 45 and 46, the claimed arrangements are shown in figure 19 of Fischell.
Regarding claims 24, 25, 40 and 41, the assembly includes detachable flange plate 624, which extends from one side of the package across the top of the package to another side of the package (figure 21 and Col. 31, lines 20-27).
Regarding claims 30 and 43, Fischell discloses the apparatus includes a rubber adhesive (Col. 31, lines 21-27).
Regarding claim 42, as seen in figure 21, the assembly is sized to accept the package without modification of the package.
Regarding claim 44, as seen in figure 21, the assembly conforms to a surface of the bone of the skull. 
Regarding claims 47-49, as seen in figures 19 and 21, the assembly includes portions of elements 622 on opposite sides of the package that lay on the surface of the skull. The coil 635 also lays on the surface of the skull at approximately the same level.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell.
While Fischell is silent as to the use of washers with the disclosed screws, the Examiner takes Official Notice that washers are universally used with screws because they evenly distribute torque and force from the screw in order to provide better anchoring as well as protect the surfaces from damage from the screw. Therefore it would have been obvious to one of ordinary skill in the art at the tie of the applicant’s effective filing date to modify Fischell to utilize washers with the screws in order to protect the implant and skull from damage and evenly distribute the anchoring force.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell in view of Pless et al. (US 6,618,623, hereinafter Pless).
Fischell discloses an implantable portion of a neurostimulator implanted in the cranium for treating epilepsy, but is silent as to the neurostimulator specifically being a cochlear implant. However, Pless discloses that a cochlear implant is an example of a common type of neurostimulator in addition to neurostimulators for epilepsy that can be implanted in the cranium (Col. 1, lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention that the implant structure of Fischell could also be used for the implantation of cochlear implants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that each of the references is believed to read on at least one independent claim, but the Fischell reference was the best rejection given the current wording of the claims
US 6,618,623
US 2002/0091419
US 6,293,903
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Eric D. Bertram/Primary Examiner, Art Unit 3792